DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8, and 15.

The most closely applicable prior art of record is Clark (US 20160350766).  Clark discloses a system for processing regulatory compliance data to generate business requirements for complying with regulatory obligations (abstract).  Clark discloses a system that will quantitatively classify all regulatory laws via an assigned taxonomical structure (Clark [0006]).  The system will query users to answer a series of intelligently curated questions based on a series of attributes (Clark [0006]). The curated questions are used to elicit user-specific information that is used by the back-end architecture to intelligently classify the regulations relevant to a specific company, and to automatically generate regulatory compliance information tailored to that company and its business operations (Clark [0006]).

Hodel (US 20160078363) also discloses closely related prior art.  Hodel discloses a similar system for building a predictive model by feeding it training features (abstract).  Hodel discloses using a machine learning model to build a model for operation classification (Hodel [0028]).

Chulinin (US 20160188541) also teaches a related system for processing electronic documents (abstract).  Chulinin teaches dividing text into morphemes and/or words (Chulinin [0083]).

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach “A method, by a processor, for automatic extraction of data of a compliance named entity of type organization in a computing environment, comprising: extracting one or more segments of text data from one or more data sources representing one or more features describing a compliance named entity of type organization expected to conform to an obligation, a law, policy, regulation, or a combination thereof, wherein extracting the one or more segments of text data includes filtering semantic content of the one or more data sources, inclusive of identifying predetermined suffixes of vocabulary of the semantic content indicative of words suggesting the vocabulary is in reference to agents of the compliance named entity of type organization, to identify the one or more segments of text data which relate to obligations of the agents, wherein the one or more features describing the compliance named entity are identified by performing a named-entity recognition (NER) operation on the text data as a subtask of the text data extraction; classifying specifically named entities into predefined categories, wherein the predefined categories represent one of the one or more features; associating the obligation with the compliance named entity based on the compliance named entity being in a similar one of the predefined categories, wherein the obligation, law, policy, regulation, or combination thereof is identified by locating obligatory language, identified among non-obligatory language in both regulatory and non- regulatory documents and determined by examining both direct and inferential content of the semantic content in the one or more segments of the text data, directed to an action specifically required by a referent of the NER operation; tagging the obligatory language within the text data respectively as suggested and mandated; training a machine learning classifier, using the one or more features from the extracted text data, to associate the obligation, law, policy, regulation, or combination thereof with the compliance named entity; and learning an appropriate machine learning model, according to the trained machine learning classifier, fitting the one or more features of the compliance named entity and constraints associated with the obligation, law, policy, regulation, or combination thereof to output a compliance profile of type organization for the compliance named entity, wherein the compliance profile of type includes implementing the trained machine learning classifier to automatically assign the obligation to a specific company comprising the compliance named entity.”

Claim 8 is a system claim similar to the method of claim 1.  Claim 15 is a computer program product claim similar to the method of claim 1.  Claims 8 and 15 are allowed on the same basis as claim 1.   

Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689